IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                    )
                                     )
                 v.                  ) ID Nos. 19110015539 and
                                     ) 2001004704
WILLIAM ACKRIDGE,                    )
                                     )
           Defendant.                )


                                 ORDER

                        Submitted: February 10, 2021
                         Decided: February 25, 2021

            Upon Consideration of State’s Motion for Reargument,
                                DENIED.




Jillian Schroeder, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware. Attorney for the State.

John Barber, Office of Defense Services, Wilmington, Delaware. Attorney for
Defendant.




MEDINILLA, J.
                                   I.   INTRODUCTION

       Defendant William Ackridge is charged with Assault First and Second

Degrees, Reckless Endangering First Degree, Conspiracy Second Degree,

Possession of a Firearm During the Commission of a Felony (“PFDCF”), and

Possession, Purchase, Own or Control of a Firearm (Handgun) by a Prohibited

Juvenile. 1 On January 12, 2021, this Court granted Defendant’s request to transfer

his charges to Family Court under 10 Del. C. § 1011 after the Court found that the

State did not establish its burden of proof positive or presumption great for the

firearm charges under 11 Del. C. § 1447A(f), ruling additionally that transfer of the

remaining charges was also warranted under 10 Del. C. § 1011. The State filed and

Defendant responded to this Motion for Reargument.                  Both sides waived oral

argument.     Having considered the pleadings and the record, for the following

reasons, the State’s motion is DENIED.


                II.    FACTUAL AND PROCEDURAL HISTORY 2

       Defendant is charged for offenses related to two separate incidents in

November 2019. The first involved a shooting at the Kingswood Community Center



1
  See Indictment, True Bill Filed. No. 29, State of Delaware v. William Ackridge, Crim. I.D. No.
2001004704, D.I. 1 (Del. Super. Ct. Aug. 10, 2020); Indictment, True Bill Filed, No. 40, State of
Delaware v. William Ackridge, Crim. I.D. No. 1911015539, D.I. 3 (Del. Super. Ct. Mar. 2,
2020).
2
  See State v. Ackridge, 2021 WL 100209, at *1-2 (Del. Super. Jan. 12, 2021).

                                                2
in Wilmington. The second occurred in Defendant’s residence where it is alleged

that a firearm discharged when Defendant tossed it out of his bedroom window.

Both sets of charges involve firearms.

       On April 20, 2020, Defendant filed a Motion to Transfer Charges to Family

Court. On November 19, 2020, this Court held a reverse amenability hearing. On

January 12, 2021, this Court issued its decision and found that the State did not make

out its prima facie case against Defendant as to both sets of charges.3 Conducting

an analysis as to both sets of charges, it made the required preliminary determination

that, for various reasons, the State failed to meet its burden 4 and failed to establish

the proof positive or presumption great threshold for the firearms under 11 Del. C.

§ 1447A(f).

       On January 12, 2021, the State files its current Motion for Reargument under

Superior Court Civil Rule 59, made applicable to this matter by Superior Court

Criminal Rule 57.5 The State does not seek reconsideration of this Court’s ruling as

to the Kingswood incident.6 Thus, this Rule 59 analysis relates only to the offense


3
  See Ackridge, 2021 WL 100209.
4
  Id. at *3-4.
5
  Guardarrama v. State, 911 A.2d 802, 2006 WL 2950494, at *3 (Del. Oct. 17, 2006) (TABLE)
(citing DEL. SUPER. CT. CRIM. R. 57(d)).
6
  See Ackridge, 2021 WL 100209 at *3. This Court found “In the Kingswood shooting…the State
fails to place Defendant at the scene, let alone in the vehicle at the time of the shooting. Witnesses
were wholly uncooperative, and no GPS nor cell phone evidence tracks Defendant to Kingswood.
The video footage does not capture the persons in the vehicle. Therefore, the State cannot establish
that Defendant used, displayed or discharged a firearm during the commission of the felony assault
and reckless endangering charges under 11 Del. C. § 1447A(f).”
                                                  3
that alleges a firearm discharged when Defendant tossed it out of his bedroom

window.

                           III.    STANDARD OF REVIEW

       Rule 59(e) permits the Court to reconsider “its findings of fact, conclusions

of law, or judgment . . . .”7 To prevail on a motion for reargument, the movant must

demonstrate that “the Court has overlooked a controlling precedent or legal

principle[ ], or the Court has misapprehended the law or facts such as would have

changed       the     outcome        of     the       underlying     decision.” 8      Further,

“[a] motion for reargument is not a device for raising new arguments,”9 nor is it

“intended to rehash the arguments already decided by the court.” 10 Such tactics

frustrate the interests of judicial efficiency and the orderly process of reaching

finality on the issues.11 In a motion for reargument, the moving party has the burden

of demonstrating “newly discovered evidence, a change of law, or manifest




7
  Hessler Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969). See DEL. SUPER. CT. CIV. R. 59(e).
8
   Bd. of Managers of Del. Criminal Justice Info. Sys. v. Gannett Co., 2003 WL 1579170, at *1
(Del. Super. Jan. 17, 2003), aff’d in part, 840 A.2d 1232 (Del. 2003) (citing Cummings v. Jimmy’s
Grille, Inc., 2000 WL 1211167, at *2 (Del. Super. Aug. 9, 2000) (internal citations omitted)).
9
  Id.
10
   Kennedy v. Invacare Corp., 2006 WL 488590, at *1 (Del. Super. Jan. 31, 2006).
11
   See Plummer v. Sherman, 2004 WL 63414, at *2 (Del. Super. Jan. 14, 2004).
                                                  4
injustice.”12 “Delaware law places a heavy burden on a [party] seeking relief

pursuant to Rule 59.”13

                                     IV.     DISCUSSION


       The State’s theory for charging Defendant with Reckless Endangering and

PFDCF is that he endangered the lives of law enforcement officers when, in an

attempt to rid himself of a gun, he recklessly tossed it out of his second-story

bedroom window on the night of November 25, 2019. Accepting the State’s theory,

this Court determined that under 11 Del. C. § 1447A(f),14 the State failed to meet

its burden that Defendant used, displayed or discharged a firearm and failed to

establish its prima facie case under 10 Del. C. § 1011.15

       The crux of the State’s argument is that the Court erred in concluding that the

State failed to make out a prima facie case against Defendant where it “dismissed

uncontroverted testimony that Defendant was the only individual who could have




12
   E.I. du Pont de Nemours & Co. v. Admiral Ins. Co., 711 A.2d 45, 55 (Del. Super. 1995).
13
   Kostyshyn v. Comm’rs of Bellefonte, 2007 WL 1241875, at *1 (Del. Super. Apr. 27, 2007)
(citing Fatovic v. Chrysler Corp., No. CIV.A. 00C08299 HLA, 2003 WL 21481012, at *5 (Del.
Super. Feb. 28, 2003); Arnold v. Soc’y for Sav. Bancorp, No. CIV.A. 12883, 1995 WL 408769
(Del. Ch. June 30, 1995)).
14
   11 Del. C. § 1447A(f) (“Every person charged under this section over the age of 16 years who,
following an evidentiary hearing where the Superior Court finds proof positive or presumption
great that the accused used, displayed, or discharged a firearm during the commission of a Title
11 or a Title 31 violent felony as set forth in § 4201 (c) of this title, shall be tried as an adult,
notwithstanding any contrary provisions or statutes governing the Family Court or any other
state law….”).
15
   Ackridge, 2021 WL 100209, at *5.
                                                  5
been in the bedroom when the window screen fell and the gunshot went off.”16 The

State further argues that it has met its burden as to the firearm charge such that the

charges must remain in this Court.17

       In support, the State points to the transcript at the reverse amenability hearing,

specifically Detective McNasby’s testimony as to his observations from the outside

backyard of Defendant’s home and those made to him by the SWAT team that

entered through the front of the house.18 Revisiting the testimony of Detective

McNasby serves to highlight additional facts regarding the officers’ observations

and reiterates what has already been considered, but it is not meaningful under Rule

59 to change the outcome of this Court’s decision.

       The State’s reference to the observations from Detective McNasby does not

demonstrate that the Court misapprehended the facts as he presented them. The

State’s reiteration provides no evidence from his vantage point or from any of the

officers’ backyard view that identify Defendant in the location from where it is

alleged the firearm was thrown.19 No one saw a weapon thrown from the bedroom




16
   State’s Amended Motion for Reargument, State of Delaware v. William Ackridge, Crim. I.D.
No. 1911015539, D.I. 19, ¶ 4 (Del. Super. Ct. Feb. 10, 2021) [hereinafter State’s Amended
Motion].
17
   Id. ¶ 6.
18
   See id. ¶¶ 9-10.
19
   Id. Exhibit A at 38.
                                             6
and no evidence was presented that any individual—male, female, adult, juvenile,

old, young, black, white, or otherwise—was seen at the window.20

       Detective McNasby’s testimony also consisted of the secondhand recitation of

the SWAT Team’s (Detective Grover’s) observations, and his own review of

Detective Grover’s body camera.21 To the extent that the Court failed to consider

the fact that a SWAT team member relayed to Detective McNasby that a black male

was seen running up the steps “towards the right, which is where [Defendant’s]

bedroom is…,” this testimony does not lead the Court to reach a different

conclusion.22

        Even accepting that the SWAT team saw Defendant run up the stairs and

 turn right (toward the bedroom,) this does not establish that Defendant actually ran

 into that bedroom. And even if the inference is made that this is exactly where he

 went, the bodycam footage cannot establish that he used, displayed or discharged

 any weapon from that location. Though the State concludes that by process of

 elimination there were no occupants on the second floor, Detective McNasby’s

 testimony did not identify where the other adult individuals were located in the

 house during the execution of the search warrant. 23 Thus, the State did not




20
   State’s Amended Motion, Exhibit A at 38.
21
   Id. Exhibit A at 27, 40.
22
   Id. Exhibit A at 28.
23
   See generally id. Exhibit A at 12-44.
                                              7
 establish that Defendant was the only person on the second floor or the only person

 that could have thrown the gun out of the window.

        It is true that circumstantial evidence may support the view that a loaded

 firearm was ejected from the second-floor window. But the State’s review of the

 record reiterates that neither the SWAT team nor Detective McNasby’s crew saw

 Defendant enter or exit the second-floor bedroom from where the gun was

 allegedly thrown.24 The camera footage provides no further evidence that places

 Defendant in the bedroom, and the highlighted portions of the transcript do not

 establish uncontroverted testimony that Defendant was the only individual who

 could have been in the bedroom.25

       Under Rule 59, the State does not establish that the Court misapprehended

facts that would yield a different result. It remains this Court’s determination that

there is not a “fair likelihood that [this juvenile Defendant] would be convicted of

the crimes charged,”26 and “after [a] full hearing ‘good ground to doubt the truth of

the accusation.’”27 As such, the law requires that the firearm charges be transferred

back to Family Court. 28




24
   State’s Amended Motion, Exhibit A at 28, 38.
25
   Id. Exhibit A at 27-28.
26
   State v. Harper, 2014 WL 1303012, at *5 (Del. Super. Mar. 31, 2014) (citing Marine v. State,
624 A.2d 1181, 1185 (Del. 1993)).
27
   See In re Steigler, 250 A.2d 379, 382 (Del. 1969) (internal quotations omitted).
28
   See 11 Del. C. § 1447A(f).
                                              8
       As to the remaining charges, the Court has also weighed the requisite factors

under 10 Del. C. § 1011(b)29 and determined that the State did not meet its prima

facie burden.30 In other words, even assuming the Court misapprehended facts or

law that would result in a different outcome, this would only provide the State with

a finding that it met its prima facie case. Where this Court has found that the

remaining charges weigh in favor of transfer to Family Court,31 transfer remains

appropriate under § 1011(b).

                                        CONCLUSION

       Under Rule 59, the State has not demonstrated that the Court has overlooked

a controlling precedent or legal principle, or that it misapprehended law or fact that

would have changed its decision. The State fails to demonstrate newly discovered

evidence, a change of law, or manifest injustice. As such, The State’s Motion for

Reargument is DENIED.




29
   See, Ackridge, 2021 WL 100209, at *4–5.
30
   Id. at *4.
31
   See id. at *5.
                                             9
      IT IS SO ORDERED.

                                            /s/ Vivian L. Medinilla
                                            Vivian L. Medinilla
                                            Judge



oc:   Prothonotary
cc:   Defendant
      John Barber, Esquire
      Jillian Schroeder, Esquire
      Dr. Robin Belcher-Timme, Psy.D., ABPP
      Jennifer Wilson, Master Family Service Specialist




                                       10